ICJ_090_OilPlatforms_IRN_USA_1998-12-08_ORD_01_NA_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING OIL PLATFORMS

_ (ISLAMIC REPUBLIC OF IRAN ». UNITED STATES
OF AMERICA)

ORDER OF 8 DECEMBER 1998

1998

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DES PLATES-FORMES PÉTROLIÈRES

(RÉPUBLIQUE ISLAMIQUE D'IRAN c. ÉTATS-UNIS
D’AMERIQUE)

ORDONNANCE DU 8 DECEMBRE 1998
Official citation:

Oil Platforms (Islamic Republic of Iran
v. United States of America), Order of 8 December 1998,
LC.J. Reports 1998, p. 740

Mode officiel de citation:

Plates-formes pétrolières ( République islamique d'Iran
c. Etats-Unis d’ Amérique), ordonnance du 8 décembre 1998,
CIJ. Recueil 1998, p. 740

 

Sales number
ISSN 0074-4441 N° de vente: 7 1 5
ISBN 92-1-070784-2

 

 

 
740

COUR INTERNATIONALE DE JUSTICE

ANNÉE 1998 1998
: 8 décembre
Réle général

8 décembre 1998 n° 90

AFFAIRE DES PLATES-FORMES PETROLIERES

(RÉPUBLIQUE ISLAMIQUE D'IRAN c. ÉTATS-UNIS
D’AMERIQUE)

ORDONNANCE

Présents: M. WEERAMANTRY, vice-président, faisant fonction de président
en l'affaire; M. SCHWEBEL, président de la Cour; MM. Opa,
BEDJAOUI, GUILLAUME, RANJEVA, HERCZEGH, SHI, FLEISCHHAUER,
KOROMA, VERESHCHETIN, M HIGGINS, MM. PARRA-ARANGUREN,
KoouMAns, REZEK, juges; M. VALENCIA-OsPINA, greffier.

La Cour internationale de Justice,

Ainsi composee,
Aprés délibéré en chambre du Conseil,

Vu l’article 48 du Statut de la Cour et le paragraphe 3 de l’article 44 de
son Réglement,

Vu Pordonnance du 10 mars 1998, par laquelle la Cour a prescrit la
présentation d’une réplique de l'Iran et d’une duplique des Etats-Unis
portant sur les demandes soumises par les deux Parties, et a fixé, respec-
tivement, au 10 septembre 1998 et au 23 novembre 1999 les dates d’expi-
ration des délais pour le dépôt de la réplique et de la duplique,

Vu l’ordonnance du 26 mai 1998, par laquelle le vice-président de la
Cour, faisant fonction de président en l’affaire, a reporté au 10 décembre
1998 la date d’expiration du délai pour le dépôt de la réplique de l'Iran et
au 23 mai 2000 la date d’expiration du délai pour le dépôt de la duplique
des Etats-Unis;
PLATES-FORMES PÉTROLIÈRES (ORDONNANCE 8 XII 98) 741

Considérant que, par lettre du 12 novembre 1998, l’agent de l'Iran a
prié la Cour de reporter au 10 mars 1999 la date d’expiration du délai
pour le dépôt de la réplique de son gouvernement et a indiqué les raisons
à l'appui de cette demande; et considérant que, dès réception de cette
lettre, le greffier, se référant au paragraphe 3 de l’article 44 du Règle-
ment, en a fait tenir copie à l’agent des Etats-Unis;

Considérant que, par lettre du 3 décembre 1998, le coagent des Etats-
Unis a indiqué que son gouvernement ne s’opposait pas à la prorogation
de délai sollicitée par l’Iran, pourvu que le délai fixé pour le dépôt de la
duplique soit prorogé de la même manière,

Reporte au 10 mars 1999 la date d’expiration du délai pour le dépôt de
la réplique de PIran;

Reporte au 23 novembre 2000 la date d’expiration du délai pour le
dépôt de la duplique des Etats-Unis;

Réserve la suite de la procédure.

Fait en anglais et en français, le texte anglais faisant foi, au Palais de la
Paix, à La Haye, le huit décembre mil neuf cent quatre-vingt-dix-huit, en
trois exemplaires, dont l’un restera déposé aux archives de la Cour et les
autres seront transmis respectivement au Gouvernement de la Répu-
blique islamique d’Iran et au Gouvernement des Etats-Unis d’ Amérique.

Le vice-président,
(Signé) Christopher G. WEERAMANTRY.

Le greffier,
(Signé) Eduardo VALENCIA-OSPINA.
